Citation Nr: 0215495	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-04 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
dysthymic disorder and major depressive disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979, and from November 1980 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for dysthymic disorder and major depressive 
disorder, and assigned an initial 70 percent evaluation 
effective to the date of claim; May 29, 1996.  In August 
2002, the veteran appeared and testified at the RO before 
C.W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7102(b)(West 
1991).

The Board notes that the veteran withdrew his representation 
by counsel and elected to proceed pro se in a written 
statement received in August 2002.  The Board further notes 
that the issue listed on the title page has been rephrased to 
reflect that the veteran is seeking a higher initial 
evaluation for his original grant of service connection for 
dysthymic disorder and major depressive disorder.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (where an appeal 
stems from an initial rating, VA must frame and consider the 
issue of whether separate or "staged" ratings may be assigned 
for any or all of the retroactive period from the effective 
date of the grant of service connection in addition to a 
prospective rating).

The Board further notes that, during his appearance before 
the undersigned in August 2002, the veteran raised a claim 
for service connection for duodenal ulcer as secondary to 
service connected psychiatric disorder.  This claim is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Prior to May 8, 1999, the veteran's dysthymic disorder 
and major depressive disorder did not render him demonstrably 
unable to obtain or retain employment and/or result in total 
social and occupational impairment.

2.  Since May 8, 1999, the veteran's dysthymic disorder and 
major depressive disorder has more nearly resulted in total 
social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to May 8, 1999, the criteria for an evaluation in 
excess of 70 percent for dysthymic disorder and major 
depressive disorder had not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.132 Diagnostic Code 9405 (1996), 
4.130 Diagnostic Codes 9433, 9434 (2002).

2.  Since May 8, 1999, the criteria for 100 percent rating 
for dysthymic disorder and major depressive disorder have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.132 
Diagnostic Code 9405 (1996), 4.130 Diagnostic Codes 9433, 
9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 100 percent 
schedular evaluation for his service connected psychiatric 
disability.  Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law requires VA to notify a claimant of the information and 
evidence necessary to substantiate a claim and includes other 
notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has enacted 
regulations to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  These 
changes in law are potentially applicable to the claim on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
As indicated below, the Board will grant a 100 percent 
schedular rating effective May 8, 1999 which is consistent 
with his records of unemployability, the effective date of 
his grant of TDIU (May 8, 1999) and the effective date of his 
award of disability benefits from the Social Security 
Administration (May 7, 1999).  Prior to that time period, the 
record consists of the veteran's testimony, several VA 
examinations and his VA clinical records which, according to 
the veteran's report of contact in January 1999, are the only 
available medical records.  There is no additional, pertinent 
evidence that should be associated with his claims folder, 
and the Board is of the opinion that no reasonable 
possibility exists that any further assistance would aid in 
substantiating his claim.

The Court of Appeals for Veterans Claims has recently 
stressed that 38 U.S.C.A. § 5103 imposes new notice 
requirements on VA.  See generally Quartuccio v. Principi, 16 
Vet. App. 183, 186-7 (2002).  In May 2001, the RO provided 
the veteran with a Statement of the Case (SOC) which notified 
him of the Reasons and Basis for denying his claim as well as 
the evidence obtained and reviewed in arriving at its 
decision.  Subsequent to the issuance of the SOC, the 
veteran, via his representative, forwarded additional VA 
outpatient treatment records to be considered in his appeal.  
The Board is authorized to review this evidence without 
remanding the matter to the RO, see 38 C.F.R. § 20.903, and 
no prejudice could accrue to the veteran as those records 
cover treatment during the time period for which a 100 
percent schedular rating is being granted.  Any further 
notice pursuant to 38 U.S.C.A. § 5103 would result in delay 
of the disposition of this appeal without any apparent 
benefit accruing to the veteran.  See generally Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (Board should avoid consideration of 
provisions which would only serve to impose additional 
burdens on VA with no benefit flowing to the veteran).  Thus, 
the Board will proceed to a decision at this time.

The record reflects that the veteran first sought VA 
treatment for anxiety and nervousness in March 1996.  A 
mental status examination at that time revealed admissions of 
free-floating anxiety, explosive temper, acting out 
tendencies, and generalized irritability and hostility due to 
his physical ailments.  He was diagnosed with generalized 
anxiety with depressive features, and prescribed Zoloft, 50 
m.g. and Vistaril, 25 mg. as needed (PRN).  It was also 
recommended that he be placed on "AC" status.  Clinical 
records in April 1996 reveal some anxiety, but the veteran 
was otherwise friendly, cooperative and fully oriented.  His 
speech was coherent and relevant.  He indicated that his 
medications were helping his symptoms, and his psychiatric 
status was deemed "stable."  He filed his initial claim for 
service connection for psychiatric disability by means of a 
VA Form 21-4138 filing received on May 29, 1996.

VA clinical records next reveal that the veteran's 
prescriptions of Zoloft and Vistaril were increased in 
October 1996 based on a diagnosis of major depression with 
anxiety.  He reported symptoms of depression, anxiety and 
uncontrollable behavior in November 1996. 

In February 1997, the veteran appeared and testified to the 
RO.  He described psychiatric symptoms of depression, 
anxiety, "uncontrollable behavior," and episodes of rage 
and shaking.  He was working as a nursing assistant at VA, 
but indicated that he was barely able to perform his duties 
and resorted to use of all available leave.  He was being 
treated on a regular basis at the VA Mental Health Clinic, 
and had been prescribed Zoloft and Vistaril.  His mother 
testified to his tendency to isolate himself from people, 
lose his temper and wake early at night due to nightmares.

In August 1998, the veteran appeared and testified before a 
Member to the Travel Board.  At that time, he indicated that 
he was still working as a nursing assistant and using all 
available sick leave due to his injuries and illnesses.

A December 1998 VA clinical record noted that the veteran's 
responses on the Beck Depression Inventory suggested mild to 
moderate depression.

VA mental disorders examination, dated in March 1999, 
revealed the veteran's report of continued employment with VA 
as a nursing assistant.  He had been separated from his wife 
for a 5-month period.  His psychiatric complaints included 
nervousness, depression, easy upset, sleep difficulty, 
inability to socialize, occasional audio hallucinations, 
occasional nightmares, poor appetite, inability to handle 
stress, episodes of violence and mood swings.  On mental 
status examination, he appeared his stated age.  He was 
verbal and cooperative during the interview with normal eye 
contact.  His speech was clear, coherent, and relevant.  His 
verbal productions were adequate.  His tone of voice was 
normal.  He was easily anxious, irritable, and his mood was 
depressed.  He had no auditory hallucinations.  There was no 
looseness of associations or paranoid ideations.  There was 
no evidence of thought disorder.  He admitted to mood swings 
and chronic depression.  His affect was appropriate to 
thought content.  He was alert and oriented to time, place 
and person.  His memory was intact for recent and remote 
events.  His treatment consisted of psychotropic medications 
and counseling at the Mental Hygiene Clinic.  He was given a 
diagnosis of chronic dysthymic disorder.  He was deemed 
competent to handle his funds, and assigned a Global 
Assessment of Functioning (GAF) score of 70.  

In July 1999, the veteran submitted a letter to VA which 
included the following statement: 

Since making my personal appeal before the 
B.V.A. on 8/4/98 my conditions have worsened; 
as of 5/6/99 I have not been employed.  These 
conditions are so now that I can no longer 
function as a Nursing Asst. at Tuskegee VA 
where I was employed.  As of now I am left 1 
in. tall and 113 lbs.  Right now I don't have 
much hope.  I am in jeopardy of losing my Home 
and my ability to take care of my family 
weighs heavenly on me, I feel as though this 
case can only be settled, fairly and justly in 
Washington D.C.

The veteran underwent VA inpatient treatment for an 
exacerbation of his major depressive disorder symptoms, to 
include depression, marked anorexia, inability to sleep, 
hearing voices and mood swings, in October 1999.  On 
admission, he was noted to be depressed and nervous with 
manifestations of poor concentration, irritability, and 
inappropriate affect.  His speech was coherent, but 
overproductive and flighty from time to time.  He was 
initially placed in the locked ward, but improved with 
therapy.  On discharge, he was deemed competent with moderate 
to severe impairment in his social and industrial capacity.  
He was given GAF scores of 50 and 55. 

VA mental disorders and neuropsychiatric examination in 
December 1999 reflected the veteran's primary complaint of 
constant anxiety, depression, worrying and sleep difficulty.  
On mental status examination, he presented as appropriately 
dressed and well-groomed.  His personal hygiene was good as 
it was neat and clean.  Rapport was easily established.  His 
eye contact was good.  No unusual behaviors were noted.  He 
was oriented to person, place, time and situation.  Attention 
and concentration skills were intact.  He showed some 
impaired abstraction ability by being unable to interpret 
proverbs.  His memory was impaired by an inability to recall 
recent and remote events accurately.  His intelligence was 
estimated in the average range of functioning.  His thought 
processes were not reflective of loose associations, 
perseverations, neologisms, tangential thinking, 
circumstantial thinking, confusion, or echolalia.  His speech 
was within normal limits, relevant and coherent.  He reported 
auditory hallucinations which happened monthly.  Delusions 
were not present, and he did not demonstrate ideas of 
reference.  Affect was appropriate, and mood was anxious.  He 
reported vegetative signs of depression which included 
apathy, insomnia, lack of appetite, fatigue and occasional 
tearfulness.  He reported a past history of suicidal 
ideations, but no intent.  He demonstrated poor insight 
regarding his problems.  He was given diagnoses of dysthymic 
disorder, and history of recurrent, severe major depressive 
disorder without psychotic features.  The examiner assigned a 
GAF score of 50, and provided the following commentary:

[The veteran] was able to understand the basic 
directions and intent of the examination.  He 
appears to be unable to relate to others in a 
work setting.  The veteran seems unable to 
tolerate the stressors and pressures needed to 
do repetitive tasks associated with day to day 
work activities.  The veteran appears capable 
of managing his own funds as he has the 
minimal level of general intelligence, basic 
skills in arithmetic, and social judgment 
which is consistently needed.  Prognosis is 
judged to be poor for a favorable response to 
treatment within the next 6 to 12 months.

VA clinical records dated in March and July 2000 reveal a 
diagnosis of major depressive disorder with GAF scores of 60.  
In December 2000, he was assigned a GAF score of 55.  An 
April 2001 examination report from Phillip W. Golomb, M.D., 
noted that the veteran demonstrated moderate depression and 
made poor eye contact during examination.  Dr. Golomb's 
clinical records note his assessment that the veteran was 
unable to work due to diagnoses of chronic post traumatic 
lumbar musculoligamentous strain, chronic post traumatic hip 
strain, history of peptic ulcer, chronic obstructive lung 
disease with pulmonary emphysema, reactive depression and 
anxiety, and post traumatic degenerative changes of the 
spine.

Additional evidence of record includes the veteran's leave 
record which shows that he utilized 199 hours of annual 
leave, 101.50 hours of sick leave and 16 hours of leave 
without pay during the time period from May 18, 1998 to May 
7, 1999.  He last was last employed on May 7, 1999.  A 
November 2000 SSA decision determined that the veteran had 
been unable to engage in substantial gainful activity since 
May 7, 1999 due to severe impairments which included chronic 
low back pain, right hip pain, duodenal ulcer, arthritis and 
anxiety. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current degree 
of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  This is an initial rating claim from an 
application for service connection for psychiatric disability 
received on May 29, 1996.  On November 7, 1996, new 
regulations became effective with respect to the criteria to 
be considered in mental disorder cases.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  Prior to the effective date of the new 
regulations, the veteran's initial rating may only be 
evaluated under the older version of VA's schedular criteria.  
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991); 38 U.S.C.A. § 5110(g) (West 1991).

Under the criteria in effect prior to November 7, 1996, the 
veteran's service connected major depressive disorder without 
psychotic features and dysthymic disorder was evaluated as a 
psychoneurotic disorder under Diagnostic Code 9405.  A 100 
percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.

Under the criteria in effect since November 7, 1996, a 100 
percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  38 C.F.R. § 4.130 Diagnostic Codes 9433, 
9434 (2002).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2002).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)." 

A GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as :some mild symptoms 
(e.g., depressed mood, and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork)."

The Board finds that, for the time period prior to May 8, 
1999, the preponderance of the evidence is against a 100 
percent schedular rating under the old criteria.  In this 
respect, the medical evidence amply demonstrates that the 
veteran was without psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes resulting in profound retreat from 
mature behavior.  Additionally, the assessments of his 
psychological, social, and occupational functioning revealed 
impairment which was less than total.  Furthermore, the 
veteran was able to maintain employment with VA, although 
with some difficulty and use of all available leave.  Thus, 
the evidence fails to show that he was demonstrably unable to 
obtain or retain employment during this time period.  

The Board also finds that, for the time period prior to May 
8, 1999, the preponderance of the evidence is against a 100 
percent schedular rating under the criteria currently in 
effect.  The evidence shows that the veteran remained 
oriented to his surroundings, maintained good hygiene, his 
memory remained largely intact, his auditory hallucination 
were occasional, and he did not manifest gross impairment in 
thought processes or communication.  Again, the assessments 
of his psychological, social, and occupational functioning 
revealed impairment which was less than total, and he was 
able to maintain employment.  

Beginning on May 8, 1999, the Board finds that the evidence 
of record is in relative equipoise as to whether the veteran 
is entitled to a 100 percent schedular rating for his 
psychiatric disorder.  Although he remained in contact with 
reality, maintained good hygiene, and manifested less than 
totally impaired memory, thought and communication function, 
he also became unable to maintain his employment with VA on 
May 8, 1999.  In December 1999, a VA examiner determined that 
the veteran was unable to relate to others in a work setting, 
and unable to tolerate the stressors and pressures needed to 
do repetitive tasks associated with day to day work 
activities.  Although his GAF scores subsequent to May 8, 
1999 demonstrate some residual social and industrial 
capacity, the Board finds that the overall disability picture 
suggests that the veteran more nearly approximates the 
criteria for a 100 percent rating following his last day of 
VA employment.  38 U.S.C. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.7 (2002).  


ORDER

Prior to May 8, 1999, an initial evaluation in excess of 70 
percent for dysthymic disorder and major depressive disorder 
is denied.

Beginning on May 8, 1999, a 100 percent rating for dysthymic 
disorder and major depressive disorder is granted, subject to 
regulations governing the award of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

